Citation Nr: 1340825	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-19 654	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a dental condition.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge and the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in relevant part, denied entitlement to service connection for a dental condition and granted service connection for PTSD, assigning a 30 percent rating, effective April 22, 2011.  

In a July 2012 rating decision, the RO increased the rating for PSTD to 50 percent, still effective April 22, 2011.

In his July 2012 VA Form 9, the Veteran requested a Board videoconference hearing.  However, prior to the scheduled hearing, he submitted a statement withdrawing his appeal and hearing request.  See 38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

On December 4, 2013, prior to the promulgation of a decision on the issues on appeal, the Veteran submitted a statement indicating that he was withdrawing his appeal with respect to all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a claimant or his or her authorized representative.  Id.  

In the present case, the Veteran submitted documentation in December 2013 indicating that he was withdrawing all claims on his current appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


